Exhibit 10.2

 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of August 22, 2008
between Netcom Data Southern Corp., a Georgia corporation (“Company”) and
William R. Plummer (“Employee”).


WHEREAS, contemporaneously with the execution of this Agreement, United
E-Systems, a Nevada corporation (“Buyer”), has purchased all of the outstanding
stock of the Company pursuant to a Stock Purchase Agreement to which the Company
and the Employee are parties (“Purchase Agreement”); and


WHEREAS, this Agreement is being executed in connection with the Purchase
Agreement.


NOW THEREFORE, the parties agree as follows:


1.           Employment.  The Company hereby employs the Employee and the
Employee hereby accepts employment with the Company, under the terms and
conditions set forth below.


2.           Position and Duties.  The Company hereby employs Employee as
Director of Sales and Marketing and his duties will include managing the sales
and marketing functions of the Company and the Buyer.  Employee will report
directly to, and his duties, responsibilities, and authority will be subject to
direction and control by, the Buyer’s Chief Financial Officer and Board of
Directors.


3.           Extent of Service.  Employee shall devote his entire working time
to the business and affairs of the Company, shall exert his best efforts to
promote the best interest of the Company, and will serve the Company loyally and
faithfully.  Activity as a passive real estate investor or passive investor in,
or outside director for, another business enterprise shall not be considered a
violation of this Section as long as such business enterprise is not competing
or conducting business with the Company and as long as such activities do not
adversely impact the performance of Employee’s duties for the Company. If the
Company decides that Employee is no longer needed to fulfill these duties for
any reason the contract will be paid in full.


4.           Salary.  For so long as the Employee is an employee of the Company
and performs his obligations under this Agreement and under the Non-Competition,
Confidentiality, and Non-Solicitation Agreement (“Non-Competition Agreement”)
executed contemporaneously herewith, the Company will pay to the Employee for
services rendered by him to the Company, an annual salary (“Salary”) payable in
equal installments in accordance with the customary payroll practices of the
Company which salary will be at an annual rate of $75,000.00. This salary is
guaranteed for the three year term of the agreement and is non- cancelable.


5.           Employee Benefits.  Employee will be entitled to participate in any
life, accident, health insurance, sick pay, vacation, 401(k) Plan, or other plan
or benefits afforded by the

 
 

--------------------------------------------------------------------------------

 

Company to its employees generally, subject to any waiting periods or
qualifications applicable to its employees generally.  Nothing in this Agreement
is intended or shall be construed to require the Company to institute any such
plan or benefits.  Gap Health Insurance will be paid by Company for the term of
employment that occurs after the Company Medical coverage is no longer able to
cover Employee after age 65.


6.           Term.  Subject to the provisions for termination set forth below,
the term (“Term”) of this Agreement will commence on the date hereof
(“Commencement Date”) and will terminate on the third anniversary (“Termination
Date”) of the Commencement Date.  The Employee’s employment will terminate prior
to the expiration of the term on the occurrence of an Event of Involuntary
Termination or an Event of Termination for Cause (collectively, “Event of
Termination”) as provided below.  If this Agreement has not been terminated in
accordance with its terms prior to the Termination Date, and Employee is then
still employed by the Company, Employee’s employment will become an employment
at will on the Termination Date and may be terminated at any time thereafter by
either party upon at least thirty 30 days’ prior written notice.


(a)           Event of Involuntary Termination.  An Event of Involuntary
Termination will occur if employee


(i)           Employee dies or  (ii)  Employee should be, or if determined by
the Company’s Board of Directors in good faith will be, prevented from
discharging his duties hereunder for a period of 60 consecutive calendar days or
a cumulative period of 120 calendar days in any period of 240 consecutive
calendar days as a result of Employee’s illness, accident or other disability
(mental or physical);    the remaining terms of the contract will be paid to the
employee’s named Beneficiary, Beverly Plummer, and all such payments shall be
made in the form of non-employee compensation and shall not constitute in any
way an employer-employee relationship between the Company and the Beneficiary.
 
(ii)           The Company elects to terminate Employee’s employment (other than
as specified in clauses (i) and (ii) above and other than for an Event of
Termination for Cause), which the Company may do effective at any time after the
giving of a written notice to Employee, in which event the Company agrees to pay
Employee all payments required to be made by the Company to Employee hereunder
in the same amounts and at the same times that the Company would have been
required to make such payments if Employee’s employment had continued for the
entire term of the Employment Agreement.


(b)           Event of Termination for Cause.  The Company may terminate
Employee for cause (“Event of Termination for Cause”), effective at any time
after giving written notice to Employee.  The term “for cause” will mean the
Employee’s:  (i) material breach of this Agreement, the Non-Competition
Agreement, or any other agreements with the Company or the Buyer relating to
non-competition, proprietary information, or employment; (ii) material failure
to perform the duties and responsibilities of Employee’s employment, provided
that Employee has

 
-2-

--------------------------------------------------------------------------------

 

received written notice from the Board of Directors of the Company or the Buyer
of the specifics of such material failure and if such failure is capable of
cure, Employee has not cured such failure within 30 days after such notice;
(iii) conviction (including a plea of guilty or nolo contendere) of, any felony,
a misdemeanor involving fraud, acts of dishonesty, or moral turpitude, or any
other crime that the Board of Directors of the Company or the Buyer reasonably
determines may have an adverse effect on the reputation of the Company or the
Buyer or the performance of Employee’s duties;


(c)           No Voluntary Termination.  Employee shall have no right to
terminate his employment during the Term and, in the event Employee terminates
his employment in violation of this Agreement, all payments and benefits
provided for hereunder will immediately terminate and the Company will have the
right to pursue any and all other remedies that are available to it as a result
of Employee’s breach of this Agreement.


7.           Deductions.  The Employee authorizes the Company to make such
deductions and withholding from his compensation as are required by law or as
the Company deducts or withholds for its employees generally, which deductions
will include, without limitation, deductions for federal and state income taxes
and Social Security.


8.           Rights and Benefits Personal.  The rights and benefits of the
Employee under this Agreement are personal to him and no such rights or benefits
will be subject to voluntary or involuntary alienation, assignment, or transfer.


9.           Attorneys’ Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, costs, and disbursements in addition to
any other relief to which it may be entitled.


10.           Severability.  Whenever there is any conflict between any
provision of this Agreement and any statute, law, regulation, or judicial
precedent, the latter will prevail, but in each such event the provisions of
this Agreement thus affected will be curtailed and limited only to the extent
necessary to bring them within the requirement of law.  If any part, section,
paragraph, or clause of this Agreement is held by a court of proper jurisdiction
to be indefinite, invalid, or otherwise unenforceable, the entire Agreement will
not fail on account thereof, but the balance of this Agreement will continue in
full force and effect unless such construction would be clearly contrary to the
intention of the parties or would be unconscionable.


11.           Entire Agreement; Modification; Waiver.  This Agreement, the
Non-Competition Agreement, and the Purchase Agreement constitute the entire
agreement between the parties pertaining to the subject matter contained herein
and supersede all prior and contemporaneous agreements, representations, and
understandings of the parties.  No supplement, modification, or amendment of
this Agreement will be binding unless executed in writing by both parties.  No
waiver of any of the provisions of this Agreement will be deemed to or will
constitute a waiver of any other provisions, whether or not similar, nor will
any waiver constitute a continuing waiver.  No waiver will be binding unless
executed in writing by the party making the waiver.

 
-3-

--------------------------------------------------------------------------------

 


12.           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be delivered in person or sent by
registered or certified mail, postage prepaid, commercial overnight courier
(such as Express Mail, Federal Express, etc.) with written verification of
receipt or by telecopy. A notice shall be deemed given: (a) when delivered by
personal delivery (as evidenced by the receipt); (b) seven days after deposit in
the mail if sent by registered or certified mail; (c) one business day after
having been sent by commercial overnight courier as evidenced by the written
verification of receipt; or (d) on the date of confirmation if telecopied.
 
     
If to the Company:
 
Netcom Data Southern Corp.
     
15431 O’Neal Road
     
Gulfport, MS  39503
     
Attn: Reid Green
     
Telephone: 800-554-3317
         
With a copy to:
 
Nowalsky, Bronston, & Gothard
     
3500 N. Causeway Blvd., Suite 1442
     
Metairie, LA  70002
     
Attn: Leon Nowalsky
     
Telephone: 504-832-1984
         
With a copy to:
                                                                                
                                                                                
     
Attn:                                                 
     
Telephone:                                        
         
If to the Employee:
 
William R. Plummer
     
980 Canton Street, Suite D
     
Roswell, GA  30075
     
Attn: Bill Plummer
     
Telephone: 404-569-1555
         
With a copy to:
                                                                               
                                                                               
 
Attn:                                               
     
Telephone:                                      



Either party may specify a different address by giving a written notice to the
other party.


13.           Governing Law; Jurisdiction.  This Agreement will be construed in
accordance with the laws of the State of Louisiana without giving effect to
principals of conflicts of law, and the Employee consents to the exclusive
jurisdiction and venue of the Louisiana state courts

 
-4-

--------------------------------------------------------------------------------

 

or any federal court having jurisdiction located in the State of Louisiana in
any judicial proceedings relating to this Agreement.


14.           Assignment.  The Company will have the right to assign this
Agreement to the Buyer in whole or in part and the Company or the Buyer shall
have the right to assign this Agreement to any entity that acquires
substantially all of the assets and business of the Company or the Buyer
(whether such acquisition takes place as a merger, reorganization, share
acquisition, acquisition of assets, or other transaction).  Employee may not
assign his rights or delegate his duties under this Agreement.


15.           If, within the three (3) year Employment Agreement, Employee is
terminated from day-to-day duties, without cause, the Company will continue to
provide compensation as described under this Agreement.  Employee will continue
to abide by the terms of this Agreement and cooperate with the Company in all
respects.




IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.




                            COMPANY:


                                                                                           Netcom
Data Southern Corp., a Georgia corporation




                            By:    /s/ Walter Reid Green, Jr.
                            Its:         Treasurer




                            EMPLOYEE:




                               /s/ William R. Plummer
                                  William R. Plummer


 

-5-